internal_revenue_service number release date index number ------------------------------ ----------------------------------------- ------------------------------ ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ---------------- telephone number -------------------- refer reply to cc ita b04 plr-119803-15 date november legend taxpayer ---------------------------------- date ------------------ date ------------------ date -------------------------- dear -------------- this letter_ruling is in reference to taxpayer’s form_1128 application to adopt change or retain a tax_year requesting permission to change its accounting_period for federal_income_tax purposes from a taxable_year ending date to one ending date effective date taxpayer has requested that the form_1128 be considered timely filed under the authority in sec_301_9100-3 of the regulations on procedure and administration the information furnished indicates that taxpayer did not file its form_1128 by the due_date of the return for the short_period required to effect the change including extension however taxpayer requested an extension of time to file its form_1128 under sec_301_9100-3 shortly after the required time for filing the return sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as the instant case must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government plr-119803-15 based on the facts and information submitted and the representations made we conclude that you have acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government accordingly taxpayer has satisfied the requirements of the regulations for the granting of relief and taxpayer’s late filed form_1128 requesting to change from a tax_year ending date to a tax_year ending date effective date is considered timely filed this ruling is based upon facts representations and affidavits that taxpayer submitted and accompanied by penalty of perjury statements executed by the appropriate party this office has not verified any of the material submitted in support of the request for a ruling however as part of an examination process the service may verify the factual information representations and other data submitted this ruling addresses the granting of sec_301_9100-3 relief only we express no opinion regarding the tax treatment of the instant transaction under the provisions of any other sections of the code or regulations that may be applicable or regarding the tax treatment of any conditions existing at the time of or effects resulting from the instant transaction specifically we express no opinion as to whether you are permitted under the code and applicable regulations to change to the tax_year requested in the form_1128 this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent enclosed is a copy of the letter_ruling showing the deletions proposed to be made when it is disclosed under sec_6110 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
